DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-2 in the reply filed on Jan. 10, 2022 is acknowledged.
Claim 1-2 are considered. 
Claims 3-21 are withdrawn from consideration. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  Please spell the short abbreviations of VLP, HCMV, pp65, Saponin andTLR4.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary The structural relationship between the MLV gag protein, pp65 as well as glycoprotein B (gB) of the HCMV are not clearly defined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
To determine whether Applicants have a possession for the claimed subject or the claimed subject matter lacks of a written description, it is based on the following aspects:
1). Full coverage of the claimed scope of invention; 2). Whether applicant provides sufficient support to support the full scope of the invention and 3). Whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing according to the disclosure of the entire application, which also should include the following considerations: 
a. Actual reduction to practice; 
b. Disclosure of drawings or structural chemical formulas; 
c. Sufficient relevant identifying characteristics including i). Complete structure, ii). Partial structure; iii). Physical and/or chemical properties and iv). Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; 
e. Level of skill and knowledge in the art; and
 f. Predictability in the art.
For a claim drawn to a genus, a consideration needs also focusing on each of the above factors to determine whether there is disclosure of a representative number of species which would lead one skilled in the art to conclude that applicant was in possession of the claimed invention.  The number of species required to represent a genus will vary, depending on the level of skill and knowledge in the art and the variability among the claimed genus.  For instance, fewer species will be required where the skill and knowledge in the art is high, and more species will be required where the claimed genus is highly variable.
In the instant case, claims 1-2 are drawn to a genus of a composition or a kit comprising the same, wherein the composition comprising two parts:  (i) a virus like particle (VL)) and (ii) an adjuvant. 
However, the scope of the claimed VLP is so generic that can read on any or all VLP by any or all virus like particle that comprise (a) a Gag protein of MLV, (b) pp65 of HCMV and (c) gB of HCMV. Moreover, the Gag protein of MLP and pp65 as well as the gB are all expressed as a fusion protein or the pp65 or gB are as fusion protein with Gag respectively or none of the p65 or gB is a fused with Gag protein of MLV. 
The specification only teaches that in order to produce the VLPs of the present invention, the specification teaches that cells are co-transfected with two expression vectors, a first vector encoding a Gag-pp65 fusion polypeptide and a second vector encoding a gB envelope glycoprotein. The co-transfected HCMV gB plasmid enables particles budding from the cell surface to incorporate the gB protein into the lipid bilayer. As a result, "bivalent" VLPs comprising a HCMV pp65 non-structural protein and a HCMV gB envelope glycoprotein are produced (Paragraph 0109). 
However, there is no any other VLP described by the current Application was made.  
It is well known in the art that there are many viruses in the world. But not all of the viruses comprise a protein suitable for making a VLP. There is no sufficient relevant description to identify characteristics suitable for making a VLP, such as i) a complete structure of such viral protein ii). Partial structure; iii). Physical and/or chemical properties and iv). Functional characteristics when coupled with a known or disclosed correlation between function and structure suitable for making a VLP  except the Gag protein of the murine leukemia virus (MLV), such as SEQ ID NO: 1 with the HCMV pp65 rather than any other protein including HCMV gB, 
Although the method of making a VLP is available in the art, but the specification still lacks of evidence of reduction to the practice, lacks of description of any other species of the claimed virus or nucleotide sequence, lacks of the description of the structure, function as well as the relationship between the structure and function of a viral protein suitable for making the VLP that is able to present the HCMV gB on the surface of the VLP.  
Therefore, it is concluded that one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing according to the disclosure of the entire application as it was originally filed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648